The court said, it bore every appearance of an ancient original paper, and was found in the office of the district surveyor. M'Kinzie had been dead many years, and Tea now was disqualified from giving testimony. Was it not tantamount to the assistant’s receipt for the surveying fees ? It was an acknowledgment of taking an order in payment; and shews at whose instance and expence the survey was made. The letter was read in evidence.
The premises in question were called “Turkey Hill.” To invalidate the assertion of old Peterson, that Croghan had presented him with the application, an original memorandum of Croghan, of lands under his care, without any date, containing ^amongst others the following entry: “One tract. Col. George Armstrong. Turkey Hill. Run out,” was offered [*196 in evidence and admitted by the court, as repelling the declarations of Peterson, but for no other purpose.
One William Winton first seated himself on the land in 1773, and conveyed his improvement to the defendant 21st March 1780, who had since resided on it.
Old Peterson had a small cabin on other lands about 22 miles distant. He often hunted over this tract in question in 1767 and x 768, with a witness who was produced, but never claimed it in his hearing, though he spoke to him of his distant cabin. It was publickly spoken of in the neighborhood, as gentleman’s land, and claimed by Armstrong, and persons under him.
The plaintiff suffered a nonsuit.